IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 95-31174
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

KELVIN D. MCMANUS,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Middle District of Louisiana
                        USDC No. CR-95-60-B
                        - - - - - - - - - -
                           July 14, 1997
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Kelvin D. McManus appeals from his conviction and sentence

for conspiracy to possess with intent to distribute and to

distribute cocaine base, possession with intent to distribute

cocaine base, and using and carrying a firearm in relation to a

drug-trafficking crime.   He argues that the factual basis was

inadequate to support his guilty-plea conviction for using and

carrying a firearm in relation to a drug-trafficking crime in

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
                            No. 95-31174
                                - 2 -

light of the Supreme Court’s decision in Bailey v. United States,

116 S. Ct. 501 (1995), and that the district court erred by

finding that he was not entitled to a reduction in his offense

level pursuant to U.S.S.G. § 3B1.2 for being a minor participant.

Because McManus displayed the weapon to the CI while they were

driving to the drug transaction, the factual basis was adequate

to support McManus’s conviction for using a firearm during and in

relation to a drug-trafficking offense.    See United States v.

Hall, 110 F.3d 1155, 1160-61 (5th Cir. 1997) (gun must be

disclosed or mentioned by the offender to be actively employed).

Further, given the testimony by Agent Rollins at the sentencing

hearing and the information contained in the PSR, the district

court did not clearly err by refusing to grant McManus a two-

level reduction for his minor role in the offense pursuant to

§ 3B1.2.    Accordingly, the judgment of the district court is

AFFIRMED.